DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-21 is/are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 5-14 in the reply filed on 8 August 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentili (US 6,067,780 A).
Regarding claim 1, Gentili discloses a system (1) for end-folding a wrapping (4) onto a stack of bags (product 3; while the product in the disclosure is rolls of paper, the limitation in preamble is considered to be an intended use which Gentili’s system is capable of performing), the system comprising:
a folding machine (folding machine therein, at least Fig. 3) having: 
a first folding station (first operating station 6) configured to receive the stack of bags with the wrapping partially covering the stack of bags (via the lift 5), the wrapping defining a plurality of wrapping flaps extending outwardly from the stack of bags (four flaps on either side, two folded and two unfolded as shown in Fig. 5d)), the first folding station further configured to end-fold one or more wrapping flaps of the wrapping onto the stack of bags while leaving at least one wrapping flap unfolded (as shown in Fig. 5d); and
a second folding station (7) downstream from the first folding station that is configured to receive the stack of bags from the first folding station and further configured to end-fold unfolded wrapping flaps of the wrapping onto the stack of bags (via 16/17, as shown in Fig. 6a).
Regarding claim 2, Gentili  discloses the system according to claim 1, further comprising a conveyor configured to convey the stack of bags or portions thereof to the folding machine (feed line 50 and lift 5 conveying the products to station 6).
Regarding claim 3, Gentili  discloses the system according to claim 1, wherein the folding machines has a conveyor configured to convey the stack of bags from the first folding station to the second folding station (closed-loop transfer device 18 including 9 and 19).
Regarding claim 5, Gentili  discloses the system according to claim 1, wherein the first folding station has a first bullnose (vertical-plane folder 13) configured to end-fold a first wrapping flap onto the stack of bags and a second bullnose (vertical-plane folder 14)configured to end-fold a second wrapping flap onto the stack of bags (see Fig. 5d).
Regarding claim 6, Gentili  discloses the system according to claim 5, wherein the first bullnose and the second bullnose move toward each other as the first bullnose and the second bullnose end-fold the first wrapping flap and the second wrapping flap onto the stack of bags (Fig. 5d)
Regarding claim 7, Gentili  discloses the system according to claim 5, wherein the first bullnose and the second bullnose are movable relative to each other (see arrows on 13/14, Fig. 5d), and wherein the first folding station has a plurality of paddles (11/12) configured to push the first and second wrapping flaps toward the first bullnose and the second bullnose such that as the first bullnose and the second bullnose move away from each other, the plurality of paddles from creases in the wrapping (see Figs. 5c-5d).
Regarding claim 8, Gentili  discloses the system according to claim 5, wherein the first bullnose and the second bullnose are movable relative to an axis along which the stack of bags is moved (left-right direction which the products are conveyed), and wherein the first bullnose and the second bullnose are moved relative to the axis based on dimensions of the stack of bags such that the first and second wrapping flaps are end-folded on to the stack of bags (Fig. 5d).
Regarding claim 9, Gentili  discloses the system according to claim 8, further comprising a controller that controls one or more actuators that move the first bullnose and the second bullnose relative to the axis (the machine centralized control means, Abstract).
Regarding claim 10, Gentili  discloses the system according to claim 9, wherein the controller controls the actuators based on the dimensions of the stack of bags, and wherein the dimensions of the stack of bags are stored on a memory of the controller, received via a user input, or determined by sensors that are coupled to the controller and configured to sense dimensions of the stack of bags (“The adjustment means are connected to the machine centralized control means and are designed to refer the machine adjustments necessary for variations in the size of the pack to the product sliding surface”; Abstract).
Regarding claim 11, Gentili  discloses the system according to claim 1, wherein the second folding station has a first folding plate (16) configured to end-fold one wrapping flap onto the stack of bags and a second folding plate (17) configured to end-fold another wrapping flap onto the stack of bags, wherein the second folding plate is downstream from the first folding plate (Fig. 6a).
Regarding claim 12, Gentili  discloses the system according to claim 11, wherein the first folding plate and the second folding plate are movable relative to an axis along which the stack of bags is moved (16 and 17 are movable relative to the conveyor system 18 as the conveyor moves towards and away from 16/17), and wherein the first folding plate and the second folding plate are moved relative to the axis based on dimensions of the stack of bags such that the wrapping flaps are end-folded on to the stack of bags (folding 13o and 13v, Fig. 6a).
Regarding claim 13, Gentili  discloses the system according to claim 12, further comprising a controller that controls one or more actuators that move the first folding plate and the second folding plate are movable relative to an axis along which the stack of bags is moved (the machine centralized control means moves the conveyor 18 thereby moving the plates relative to it), and wherein the first folding plate and the second folding plate are moved relative to the axis based on dimensions of the stack of bags such that the wrapping flaps are end-folded on to the stack of bags (Fig. 6a).
Regarding claim 14, Gentili  discloses the system according to claim 13, wherein the controller controls the actuators based on the dimensions of the stack of bags, and wherein the dimensions of the stack of bags are stored on a memory of the controller, received via a user input, or determined by sensors that are coupled to the controller and configured to sense dimensions of the stack of bags (“The adjustment means are connected to the machine centralized control means and are designed to refer the machine adjustments necessary for variations in the size of the pack to the product sliding surface”; Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731